Citation Nr: 0421336	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-35 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.  

2.  Entitlement to service connection for diabetic 
retinopathy.  

3.  Entitlement to service connection for peripheral 
neuropathy.  

4.  Entitlement to service connection for diabetic 
periodontitis.  

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the St. 
Petersburg, Florida, and Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By this rating, service 
connection was denied for diabetes mellitus Type II, diabetic 
retinopathy, periodontitis, status post surgery, peripheral 
neuropathy, and hypertension.  The veteran was notified of 
the April 2003 rating in an April 2003 letter.  In June 2003, 
the veteran expressed disagreement with the disposition of 
these claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is entitled to service 
connection for the disabilities at issue because of his 
exposure to herbicides in Vietnam.  He states he was exposed 
during his assignment to the coastal areas of Vietnam, that 
he was required to search vessels, and that he spent time at 
various ports to procure supplies.  His service medical 
records show that he was authorized to wear a Vietnam 
Campaign medal with device and a Vietnam Service medial with 
1 bronze star for active service aboard the USS Excel during 
the periods of February 28 through September 10, 1967, for 
operations in the "Vietnam Combat Zone."  The veteran 
states that the VA should assist him in obtaining the ships 
logs for verification of his activities and duties for the 
period of time that he was stationed on the USS Excel.  The 
Board agrees.

The Board also observes that the veteran reported that 
between 1987 and 2000 he was treated by various physicians, 
including Drs. E.  Teplitz, J. Gianni, H. Rodefer, T. Glaser, 
D. Levine, and R. Singal.  It appears all available records 
have been obtained.  The veteran reports Dr. Teplitz advised 
him the medical records had been destroyed, and Dr. Teplitz 
responded to VA's request for records with a letter.  The 
veteran states the current whereabouts of Drs. Gianni, 
Rodefer, and Glaser are unknown, but that Dr. Levine had 
previously obtained some records from those three physicians, 
and those were included in the records submitted to VA.  In 
response to a records request, Dr. Singal supplied a letter 
summarizing the veteran's treatment.  Therefore, the RO made 
all appropriate requests.  The veteran has also directly 
submitted medical records from St. Vincent's primary care and 
Baptist primary care.  If the veteran recalls any additional 
private treatment he has received and he wants VA to consider 
those records, he should so advise the RO while this case is 
in remand status. 

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should take all appropriate 
action to obtain ship's logs from the USS 
Excel for the veteran's period of service 
thereon.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

2.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




